Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-11) in the reply filed on 3/10/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyamoto et al US 9,324,630.

Pertaining to claim 1, Miyamoto teaches a semiconductor device, comprising: 
a substrate 4 constituted of an insulator; 
a first conductor film 5 provided on a part of the substrate; 
a semiconductor chip 1 located on the first conductor film; and
an external connection terminal 3 joined to the substrate via a joining layer 10 at a position separated from the first conductor film 5, wherein
1 is a power semiconductor chip Col 2 lines 24-25 comprising a main electrode 6 and a signal electrode (where 3 via wire 2 connects to the die, see Figure 1 marked up below), and
the main electrode 6 is electrically connected to the first conductor film 5 and the signal electrode is electrically connected 2 to the external connection terminal 3.


    PNG
    media_image1.png
    439
    730
    media_image1.png
    Greyscale


Pertaining to claim 7, Miyamoto teaches the semiconductor device according to claim 1, wherein 
the semiconductor chip is a power semiconductor chip comprising an Insulated Gate Bipolar Transistor (IGBT) structure,
the main electrode is connected to either an emitter or a collector of the IGBT structure, and
the signal electrode is connected to a gate of the IGBT structure. Col 2 lines 23-33


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto as applied to claim 1 above, and further in view of Soyano US 2016/0035646

Pertaining to claim 8, Miyamoto teaches the semiconductor device according to claim 1, but only teaches an IGBT.  Soyano teaches that a MOSFET can be swapped in place of an IGBT in a power semiconductor module [0059]. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Soyano into the device of Miyamoto by swapping the IGBT chip for a MOSFET chip.  The ordinary artisan would have been motivated to modify Miyamoto in the manner set forth above for at least the purpose of providing a different function of the final chip assembly/product.  

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto as applied to claim 1 above, and further in view of Miyamoto et al US 2015/0035138 (Miyamoto 2).

Pertaining to claim 5, Miyamoto teaches the semiconductor device according to claim 1, but does not teach wherein the thickness of the first conductor film is greater than a thickness of the external connection.  Miyamoto 2 teaches a first conductor film 2 that is thicker than an external connection 15. 

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Pertaining to claim 9, Miyamoto teaches the semiconductor device according to claim 1, including an insulating substrate, but does not teach wherein the substrate is ceramic.  Miyamoto 2 teaches an IGBT with an insulating substrate 1 made of ceramic [0033].  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select ceramic for the insulating substrate, since it has been held to be within the general skill of a worker in the art to select a known material on In re Leshin, 125 USPQ 416.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto as applied to claim 1 above, and further in view of Siepe et al US 2008/0093729

Pertaining to claim 10, Miyamoto teaches the semiconductor device according to claim 1, but is silent with respect to wherein the first conductor film is joined to the substrate via a brazing material.  Siepe teaches an IGBT including a first conductor film 16 joined to an insulating substrate 15 by a brazing method [0022].  It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of Miyamoto and Siepe to enable the attachment step of Miyamoto to be performed according to the teachings of Siepe because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of performing the disclosed attachment step of Miyamoto and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.

Pertaining to claim 11, Miyamoto teaches the semiconductor device according to claim 1, but is silent with respect to the device further comprising a second conductor film provided on an opposite side of the substrate with respect to the first conductor film.  Siepe teaches a second conductor film 46 opposite a first conductor film 46 on a substrate 15.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Siepe into the device of Miyamoto by including a conductor film on the bottom (opposite) of the first conductor film.  The ordinary artisan would have been motivated to modify MIyamoto in the manner set forth above for at .

Allowable Subject Matter
Claims 2-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        5/5/21